Case: 13-40296      Document: 00512483859         Page: 1    Date Filed: 12/30/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 13-40296                            December 30, 2013
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARCUS RASHAWN WILLIAMS, also known as Nuk, also known as Sealed1,
also known as Nook,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:12-CR-31-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Marcus Rashawn Williams has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). The motions by Williams to construe his pro se brief as a response




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40296    Document: 00512483859     Page: 2   Date Filed: 12/30/2013


                                 No. 13-40296

to counsel’s Anders motion and for leave to file the response out of time are
GRANTED.
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Williams’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
The record is insufficiently developed to allow consideration at this time of
Williams’s claim of ineffective assistance of counsel; such a claim generally
“cannot be resolved on direct appeal when the claim has not been raised before
the district court since no opportunity existed to develop the record on the
merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th
Cir. 2006) (internal quotation marks and citation omitted). We also concur
with counsel that there is a clerical error in the final order of forfeiture that
should be corrected to reflect that Williams has forfeited his interest in
eighteen million, five hundred thousand dollars ($18,500,000.00). See FED.
R. CRIM. P. 36.
      Counsel’s motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2. Williams’s motion to appoint counsel is DENIED. The matter
is REMANDED for correction of the clerical error pursuant to Federal Rule of
Criminal Procedure 36.




                                       2